          Case 18-25821-MAM          Doc 44     Filed 05/13/19     Page 1 of 11




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                            PALM BEACH DIVISION
In re:
CP#1109, LLC,                                        Case no.: 18-25821-MAM
       Debtor.                                       Chapter 11
________________________________/


                     DEBTOR'S PLAN OF REORGANIZATION

       CP#1109, LLC, the debtor and debtor-in-possession, proposes its Plan of Reor-
ganization (the “Plan”), pursuant to 11 U.S.C. § 1121 of the United States Bankruptcy
Code.

                                   INTRODUCTION

         Reference is made to the Disclosure Statement (the "Disclosure Statement") ac-
companying this Plan for a discussion of, among other things, the major events of this
Chapter 11 Case, treatment of Claims against and interests in the Debtor, preservation of
litigation claims, risk factors, liquidation analysis, tax implications, alternatives to the
Plan, a summary and analysis of this Plan, and certain related matters.

       All Holders of Claims against and Equity Interest in the Debtor entitled to vote on
the Plan are encouraged to read the Plan and the Disclosure Statement in their entirety
before voting to accept or reject the Plan. Your rights may be affected. You should read
these papers carefully and discuss them with your attorney, if you have one. (If you do
not have an attorney, you may wish to consult one.)

       Subject to certain restrictions and requirements set forth in 11 U.S.C. § 1127,
Bankruptcy Rule 3018, and in this Plan, the Debtor reserves the right to alter, amend,
modify, revoke, or withdraw this Plan prior to the Effective Date (as defined below).

                             ARTICLE I - DEFINITIONS

        As used in this Plan, the following terms shall have the respective meanings spec-
ified below, unless the context otherwise requires:

       1.1.    "Administrative Creditor" means any creditor entitled to payment of an
administrative expense claim.

        1.2.   "Administrative Expense Claim" means any cost or expense of administra-
tion of the Chapter 11 case allowed under Section 503(b) of the Bankruptcy Code, in-
cluding, without limitation, any actual and necessary expenses of preserving the debtor's
estate; any actual and necessary expenses of operating the business of the debtor, includ-
ing loans or other advances to the debtor in possession, and all allowances of compensa-
          Case 18-25821-MAM           Doc 44       Filed 05/13/19     Page 2 of 11



tion or reimbursement of expenses to the extent allowed by the Bankruptcy Court under
Section 330 of the Bankruptcy Code; and any fees or charges assessed against the Debt-
or's estate under Chapter 123 of Title 28, United States Code.

       1.3.   “Aircraft” means the Debtor’s principal asset is a 2002 six-seat, single-
engine, high-wing airplane produced by Extra Flugzeugbau GmbH, tail number N400EX

         1.4.   "Allowed Claim" means any claim against the debtor, proof of which was
filed on or before the claims bar date, or which has been or hereafter is listed by the debt-
or as liquidated in amount and not disputed or contingent and, in either case, a claim as to
which no objection to the allowance thereof has been interposed within the applicable
period of limitation fixed by the Bankruptcy Code or the Bankruptcy Ru1es, or as to
which any objection has been determined by a Final Order. Unless otherwise specified
herein, "Allowed Claim" shall not include interest on the principal amount of such claim
from and after the petition date.

      1.5.    “Aviall” means Aviall, Inc. the exclusive supplier of parts manufactured
by Continental for the Engine.

       1.6.     "Bankruptcy Code" means the United States Bankruptcy Code, as amend-
ed, and as set forth in Section 101, et seq., of Title 11, United States Code.

       1.7.    "Bankruptcy Court" means the United States Bankruptcy Court for the
Southern District of Florida, having jurisdiction over this Chapter 11 case.

      1.8.    "Bankruptcy Rules" means the Federal Rules of Bankruptcy Procedure, as
amended, as applicable to cases pending before the Bankruptcy Court.

      1.9.   "Chapter 11 Case" means this Chapter 11 case commenced by the Debtor
on December 20, 2016.

        1.10. "Claim" means any right to payment from the Debtor, whether or not such
right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, un-
matured, disputed, undisputed, legal, equitable, secured or unsecured, or any right to an
equitable remedy for breach of performance if such breach gives rise to a right of pay-
ment from the Debtor, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, un-matured, disputed, undisputed, secured, or un-
secured.

        1.10 “CRG” means Commerce Realty Group the affiliate of the Debtor that is
funding the Plan payments until such time as the Debtor is able to generate revenues from
the rental of its aircraft. The Debtor reserves the right to substitute another affiliate entity
upon providing adequate information regarding said affiliate entity’s financial ability to
fund the Plan payments.

        1.11. "Confirmation Date" means the date upon which the Bankruptcy Court,
District Court or other appellate court shall enter an Order confirming this Plan in ac-



                                               2
          Case 18-25821-MAM          Doc 44       Filed 05/13/19   Page 3 of 11



cordance with the provisions of Chapter 11 of the Bankruptcy Code, or if the operation of
such Order is stayed, the date upon which such stay expires or is vacated.

       1.12. "Confirmation Order" means the Order of the Bankruptcy Court, District
Court, or other appellate Court confirming this Plan.

        1.13. “Continental” means Continental Motors, Inc., the exclusive manufacturer
of parts for the Engine.

        1.14. "Contested Claim" means any claim as to which the Debtor, or any other
party in interest has interposed an objection in accordance with the Bankruptcy Code and
the Bankruptcy Rules, which objection has not been withdrawn or determined by a Final
Order.

       1.15. "Creditor" means any person that is the holder of a claim against the
Debtor, that arose on or before the Petition Date, or a claim against the debtor's estate of
any kind, specified in 11 U.S.C. §§ 502(g), 502(h) or 502(i).

       1.16.   "Debtor or Debtor-in-possession" means CP#1109.

        1.17. "District Court" means the United States District Court for the Southern
District of Florida.

       1.18. "Effective Date" means the first business day of the calendar month fol-
lowing the month in which the Confirmation Order entered by the United States Bank-
ruptcy Court becomes a Final Order.

       1.19. “Engine” means the TSIOL 550 series of engine and related parts for the
Aircraft which are exclusive manufacturer by Continental.

       1.20.   “FFA” means the Federal Aviation Administration.

        1.21. "Final Order" means an order or a judgment which has not been reversed,
stayed, modified, or amended and as to which the time to appeal or seek review or rehear-
ing has expired and as to which no appeal or petition for review or rehearing is pending.

      1.22. "Impaired Claim" means any class of creditors whose claims are impaired
by payments as proposed in this plan, in accordance with II U.S.C. § 1124.

       1.23.   "Interest" means any equity or membership interest in the Debtor.

        1.24. "Person" means an individual, a corporation, a partnership, an association,
a joint stock company, a joint venture, an estate, a trust, any unincorporated organization,
or a government or any political subdivision thereof or entity.

       1.25. "Petition Date" means December 21, 2016, the date on which an Order for
Relief was entered by the Court.



                                              3
           Case 18-25821-MAM          Doc 44       Filed 05/13/19   Page 4 of 11



        1.26. "Priority Claims" means any claim, other than an administrative expense
or a tax claim, to the extent entitled to priority in payment under II U.S.C. § 507(a).

         1.27.   "Priority Creditor" means any creditor that is the holder of a priority
claim.

        1.28. "Priority Non-Tax Claim" means any claim to the extent entitled to priori-
ty in payment under 11 U.S.C. §§ 507(a)(3), (4), (5), (6), or (7).

      1.29. "Priority Tax Claim" means any claim to the extent entitled to priority in
payment under 11 U.S.C. § 507(a)(8).

      1.30. "Rejected Contract" means any unexpired lease or executory contract not
assumed in the Plan.

        1.31. “SE Aero” means Southeast Aero Services, Inc., a FAA registered “Repair
Station under Title 14

         1.32.   ‘"Tax Creditor" means any creditor that holds a tax claim.

       1.33. "Unimpaired Class" means any class of creditors whose claims are not
impaired under this Plan in accordance with 11 U.S.C. § 1124.

        1.34. "Unsecured Claim" means claims other than administrative expense
claims, secured claims, priority claims, and tax claims.

       1.35.     "Unsecured Creditor" means any creditor that is the holder of an unse-
cured claim.

ARTICLE II - TREATMENT OF NON-CLASSIFIED CLAIMS - ADMINISTRA-
  TIVE EXPENSE CLAIMS, U.S. TRUSTEES FEES, AND PRIORITY TAX
                            CLAIMS

        Pursuant to §1123(a)(1), administrative expense claims under § 507(a)(2) and pri-
ority tax claims under § 507(a)(8) are not classified.

       2.1      "Allowed Administrative Expense Claims" under § 503 of the Code shall
be paid in full on the Effective Date of this Plan, in cash, or upon such other terms as may
be agreed upon by the holder of the claim and the Debtor. The Administrative Claimants
are counsel for the Debtor, Gary Murphree and AM Law. Administrative claims as al-
lowed will be paid in full on the Effective Date of the Plan or as otherwise agreed by the
holders of such claim. The Debtor estimates that Allowed Administrative Expense
Claims shall be $30,000.


        2.2     "Allowed Priority Tax Claims" under § 1129(a)(9)(C) shall receive, at the
sole discretion of the Debtor, and in full satisfaction, settlement, release, and discharge of
and in exchange for such Allowed Priority Tax Claim, (A) an amount equal to the unpaid


                                               4
          Case 18-25821-MAM           Doc 44       Filed 05/13/19   Page 5 of 11



amount of such Allowed Priority Tax Claim in Cash commencing on the later of (i) the
Effective Date, (ii) the date that such Claim becomes an Allowed Priority Tax Claim by a
Final Order, or (iii) a date agreed to by the Claimholder and the Debtor; (B) as provided
in section 1129(a)(9)(C) of the Bankruptcy Code, cash payments made in equal monthly
installments beginning on the Effective Date, with the final installment payable not later
than the sixtieth (60th) month following the Petition Date, together with interest (payable
in arrears) on the unpaid portion thereof at 6% from the Effective Date through the date
of payment thereof; or (C) such other treatment as to which the Debtor and such Claim-
holder shall have agreed in writing or the Bankruptcy Court has ordered or may order;
provided, however, that the Debtor reserves the right to pay any Allowed Priority Tax
Claim, or any remaining balance of any Allowed Priority Tax Claim, in full at any time
on or after the Effective Date without premium or penalty; and, provided further, that no
holder of an Allowed Priority Tax Claim shall be entitled to any payments on account of
any pre-Effective Date interest accrued on or penalty arising before or after the Petition
Date with respect to or in connection with such Allowed Priority Tax Claim.

       The Debtor estimates allowed priority claims of $0.00


        2.3    "United States Trustee Fees" required to be paid by 28 U.S.C.
§1930(a)(6) will accrue and be timely paid until the case is closed, dismissed, or convert-
ed to another chapter of the Code. All U.S. Trustee Fees owing as of the Effective Date
shall be paid on or before such date. The Debtor shall continue to pay fees based upon
quarterly disbursements until such time as the Court enters an Order closing the case.
Based upon estimated disbursements through entry of an Order closing the case, quarterly
US Trustee fees should be $325.

 ARTICLE III - CLASSIFICATION AND TREATMENT OF CLAIMS AND IN-
     TERESTS AND DESIGNATION AS IMPAIRED OR UNIMPAIRED

        3.1     Pursuant to § 1123(a)(1) and (3) of the Bankruptcy Code, all claims and
interests, except for §§ 507(a)(2) and (a)(8) priority claims treated in Article II above, are
classified and afforded the following treatment under the Plan.

      "Class 1" consists of the Allowed Secured Claim of Salem Five in the approxi-
mate amount of $234,379.73 as of May 2019. The Debtor shall continue making its
monthly payment of $2,902.48 in the ordinary course.

       Class 1 is unimpaired under the Plan.

        “Class 2” consists of holders of Allowed Unsecured Claims of non-insiders. The
filed claims before objections have been filed by the Debtor are:
IRS – POC 1                                                       $ 4,290.00
Dismore & Shohl LLP – POC 2                                       $24,695.63
Continental – POC 3                                               $16,321.71
SE Areo – POC 4                                                   $29,524.20



                                               5
          Case 18-25821-MAM         Doc 44       Filed 05/13/19   Page 6 of 11




On the Effective Date, the Debtor shall commence monthly payments for 36 months that
pays each Allowed Claim in full plus postpetition from Petition Date at the Florida
judgement rate in effect on the Petition Date of 6.09%, or at such other rate as the Court
may determine is appropriate under the circumstances. On claims that are disputed and
not resolved as of the Effective Date, the Debtor shall make the payment on the disputed
claim in the full amount as filed payable into the Trust Account of Debtor’s counsel. Up-
on entry of a Final Order determining the allowed amount of the disputed claim, counsel
for the Debtor shall pay the amount due the then Allowed Claim from funds in trust and
the Debtor shall commence making the payments directly to the Holder of the Allowed
Claim. The estimated monthly payment if all claims are Allowed at the filed amount is
$2,279.57.

        The Debtor is currently Plaintiff in two lawsuits, see summary of lawsuits below,
should the Debtor recover monetary damages in the lawsuits, the Debtor shall use the lit-
igation recovery to satisfy the Allowed Class 2 Claims. In short, in the event the Debtor
recovers litigation funds, the Debtor shall prepay the Allowed Class 2 Claims with inter-
est.

       Upon completion of the above payments to Holders of Allowed Class 2 Claims,
any and all claims of each Holder against the Debtor shall be satisfied and extinguished.

       Class 2 is unimpaired under the Plan.

       "Class 3" consists of holders of Allowed Unsecured Claims of insiders.     Class 3
claims consists of:
Commerce Realty Group                                          $309,439.49
Martin E. O’Boyle                                              $ 50,000.00

       The Debtor shall not make any distribution to a Holder of an Allowed Class 3
Claim until the completion of the payments to Class 2 under the Plan.

        The Debtor is currently Plaintiff in two lawsuits, see summary of lawsuits below,
should the Debtor recover monetary damages in the lawsuits, the Debtor shall use the
funds to satisfy the Allowed Class 2 Claims in full with said recovery. In short, in the
event the Debtor recovers funds, the Debtor shall prepay the Allowed Class 2 Claims
with interest.

       Upon completion of the above payments to Holders of Allowed Class 2 Claims,
any and all claims of each Holder against the Debtor shall be satisfied and extinguished.

Class 3 is deemed unimpaired under the Plan.

       "Class 4" consists of holders of equity interests in the Debtor. Class 4 interests
are: CRO Realty Inc. 99% and 8819 Forrest English Inc. 1%.




                                             6
          Case 18-25821-MAM            Doc 44       Filed 05/13/19    Page 7 of 11



CRO Realty Inc. 99%

Class 4 is deemed unimpaired under the Plan.

        Default. Unless otherwise specifically set forth above, in the event of any non-
monetary default by the Debtor of any provisions set forth in 3.1 above or pursuant to any
underlying loan documents or other agreement(s) between the Debtor and such Claimant,
the Claimant shall provide the Debtor with notice of such default, by electronic mail to
the Debtor’s counsel, Gary Murphree, Esq. at pleadings@amlaw-miami.com and
gmm@amlaw-miami.com (the “Default Notice”). The Debtor shall be afforded ten (10)
days from the date of receipt by the Debtor’s counsel of such Default Notice to cure such
non-monetary default. The Claimant shall not take any further action(s) against the
Debtor, including without limitation, proceeding against the Debtor in a court of compe-
tent jurisdiction, unless the cure period referenced herein has expired.


        ARTICLE IV - EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       There are no existing executory contracts are leases to the Debtor’s knowledge. If
any entity claims to have such a contract or lease, said contract or lease is deemed rejec-
tive. Any claim based on the rejection of a rejected contract or lease will be barred if the
proof of claim is not timely filed, unless the Court later orders otherwise.

         ARTICLE V - MEANS FOR IMPLEMENTATION OF THE PLAN

         5.1     Currently due to the inability of the Debtor to obtain parts necessary to
repair the Engine and make the Aircraft airworthy, the Debtor is not generating rental
revenues. The Debtor is pursuing all options to obtain the parts including: (i) obtaining
the parts from Continental and/or Aviall through the pending Adversary Proceeding; (ii)
attempting to purchase the parts from a company in Germany after Continental ship all of
such parts there; and (iii) making inquiries of all owners of similar engines and suppliers
of aircraft parts to determine whether the necessary parts are available. Once the parts
are obtained the Debtor estimates it will take six months to repair the Aircraft and have
the Aircraft sufficiently tested in test flights before the Aircraft will be available for rental
to affiliates of the Debtor in the course of their real estate business which is acquisition
and management of commercial real estate properties throughout the Eastern United
States. The Debtor estimates revenues on an hourly rate at $600 per hour with operation-
al costs including pilot salaries etc. are likely $380 leaving a $220 per hour profit margin.
The Debtor believes the Aircraft will be sufficiently utilized to allow the Debtor to fund
all Plan payments. Until such time as the Aircraft is operational, all Plan payments and
other operating expenses of the Debtor shall be funded through loans from CRG. These
advances shall add increase the current existing debt to CRG of $309,000 but no repay-
ments of said debt shall be made by the Debtor until Class 2 claims are paid in full.
fund such shortfalls up the amount of their equity interest in the Debtor. The estimated
projections over the 36-month Plan are set forth on Exhibit B to the Disclosure State-
ment.



                                                7
          Case 18-25821-MAM          Doc 44       Filed 05/13/19   Page 8 of 11




       5.2     Upon the Effective Date, existing equity in the Reorganized Debtor shall
continue.

    ARTICLE VI - PROCEDURE FOR RESOLVING CONTESTED CLAIMS

         6.1     The Debtor expects to object to certain claims. See Exhibit A to the Dis-
closure Statement for details. Unless otherwise ordered by the Bankruptcy Court, Debtor
shall litigate to judgment, settle or withdraw objections to contested claims after confir-
mation, if necessary.

       6.2     Should any payment become due under the Plan on a contested claim,
such payment shall be held in the Debtor's counsel's trust account pending the resolution
of contested claim. Upon final resolution of the contested claim, the Claimant shall be
paid a pro rata distribution of the funds held based on the percentage of the claim al-
lowed, if any.

                                  ARTICLE VII
                            DISCHARGE AND RELEASES

        8.01 Releases of Debtor and Others. As of the Effective Date, except for the
Debtor’s express obligations respecting distributions herein and claims reserved by the
Debtor to be pursued under this Plan, the Debtor and the Reorganized Debtor, respective
present and former subsidiaries, predecessors, successors, are hereby released and dis-
charged from any and all claims, causes of action, demands, liabilities, losses, damages,
whether known or unknown, under federal, state or other law, that arose prior to the Ef-
fective Date in connection with any matter arising from or relating to the Debtor, except
for any acts or omissions resulting from fraud or gross negligence.

         8.02 Discharge.       On the Effective Date, the Debtor shall be discharged from
all of its debts and obligations that occurred prior to confirmation, except for those debts
and obligations preserved in this Plan or pursuant to separate Order of the Court.

        8.03 Injunction.     Commencing on the Effective Date, all persons who hold
or who have held a claim or interest in the Debtor shall be permanently enjoined from
commencing or continuing any action, employment of process, or act to collect, offset,
avoid or recover any Claim against the Debtor, except as otherwise provided under the
Plan, or by Order of the Bankruptcy Court.

                                  ARTICLE VIII
                            EFFECT OF CONFIRMATION

        9.01 Vesting of Assets. Except as otherwise set forth herein or in the Confir-
mation Order, as of the Effective Date, the property of the Estate shall vest in the Debtor
free and clear of all claims, liens, encumbrances, charges and other interests, except those
specifically set forth and identified in this Plan.



                                              8
          Case 18-25821-MAM          Doc 44       Filed 05/13/19   Page 9 of 11




       9.02 Binding Effect. Except as otherwise provided in 11 U.S.C. § 1141(d)(3),
on and after the Confirmation Date, the provisions of the Plan shall bind any holder of a
claim against the Debtor and its respective successors and assigns, whether or not the
claim of such holder is impaired under the Plan and whether or not such holder has ac-
cepted the Plan.

        9.03 Injunction Against Interference with Plan. Upon the entry of the Confir-
mation Order, all holders of claims and other parties in interest, along with their respec-
tive present or former employees, agents, officers, directors, or principals, shall be en-
joined from taking any actions to interfere with the implementation or consummation of
the Plan.

        9.04 Other Effect(s) of Confirmation. If not otherwise identified herein, then
the effect of confirmation of the Plan is as set forth in the Bankruptcy Code and applica-
ble law.


                     ARTICLE IX - PROVISION TO INVOKE
                    CRAMDOWN PROVISION IF NECESSARY

        Since there are no impaired classes, the Debtor does not anticipate having to satis-
fy the applicable requirements of 11 U.S.C. § 1129(b). For purposes of seeking confirma-
tion under the cramdown provision of the Code, should that alternative means of confir-
mation prove to be necessary, the Debtor reserves the right to modify or vary the terms of
the claims of the rejected classes, so as to comply with the requirements of 11 U.S.C. §
1129(b). For a complete discussion of the cramdown see Article X(8) – CRAMDOWN
in the Disclosure Statement. Cramdown refers to the Debtor seeking confirmation of the
Plan over a rejecting class of creditors.

                       ARTICLE X - GENERAL PROVISIONS

        10.1 Definitions. The definitions and rules of construction set forth in §§ 101
and 102 of the Code shall apply when terms defined or construed in the Code are used in
this Plan.

        10.2 Disbursing Agent. All distributions under the Plan shall be made by the
Debtor with funds from the Debtor’s debtor-in-possession bank account except those dis-
tributions as the case may be from the Debtor’s attorneys trust account related to formerly
disputed but subsequently Allowed Claims. The Debtor shall not be required to give any
bond, surety or other security for the performance of its duties as disbursing agent unless
otherwise ordered by the Bankruptcy Court.

        10.3 Delivery of Distributions and Undeliverable Distributions. Subject to
Bankruptcy Rule 9010, all distributions to any holder of an Allowed Claim shall be made
at the address of such holder as set forth on the Schedules filed with the Bankruptcy



                                              9
         Case 18-25821-MAM           Doc 44        Filed 05/13/19   Page 10 of 11



Court, or on the books and records of the Debtors or their agents, or in a letter of trans-
mittal, unless the Debtor has been notified in writing of a change of address, including,
without limitation, by the filing of a Proof of Claim by such holder that contains an ad-
dress for such holder different from the address reflected on such Schedules for such
holder. In the event that any distribution to any holder is returned as undeliverable, or in
the event that any holder affirmatively indicates that it refuses such payment(s), no fur-
ther distributions to such holder shall be made unless and until the Debtor is notified of
such holder’s then-current address, at which time all missed distributions shall be made to
such holder, without interest. All demands for undeliverable distributions shall be made
on or before ninety (90) days after the date such undeliverable distribution was initially
made. Thereafter, the amount represented by such undeliverable distribution shall be do-
nated by the Debtor to the Bankruptcy Bar Foundation of the Southern District of Florida,
Inc., a legal non-profit organization that funds the pro bono activities of the Bankruptcy
Bar Association for the Southern District of Florida. At such time, any Claim in respect
of such undeliverable distribution shall be discharged and forever barred from assertion
against the Debtor and their property.

        10.4 Time Bar to Cash Payments. Checks issued by the Debtor in respect of
Allowed Claim shall be null and void if not negotiated within one hundred and eighty
(180) days after the date of issuance thereof. Requests for re-issuance of any check shall
be made to the Debtor by the holder of the Allowed Claim to whom such check originally
was issued. Any Claim in respect of such a voided check shall be made on or before thir-
ty (30) days after the expiration of the one hundred and eighty (180) day period following
the date of issuance of such check. Thereafter, the amount represented by such voided
check shall be donated by the Debtor to the Bankruptcy Bar Foundation of the Southern
District of Florida, Inc., a legal non-profit organization that funds the pro bono activities
of the Bankruptcy Bar Association for the Southern District of Florida. At such time, any
Claim in respect of such voided check shall be discharged and forever barred.

        10.5 Exemption from Transfer Taxes. Pursuant to 11 U.S.C. § 1146(c), the is-
suance, transfer or exchange of notes or equity securities under the Plan, the creation of
any mortgage, deed of trust or other security interest, the making or assignment of any
lease or sublease, or the making or delivery of any instrument of transfer under, in fur-
therance of, or in connection with the Plan, including without limitation, any merger
agreements or agreements of consolidation, deeds, bills of sale or assignments, executed
in connection with any of the transactions contemplated by the Plan, shall not be subject
to any stamp, real estate transfer, mortgage recording, or other similar tax.

        10.6 Severability. If any provision in this Plan is determined to be unenforcea-
ble, the determination will in no way limit or affect the enforceability and operative effect
of any other provision of this Plan.

        10.7 Binding Effect. The rights and obligations of any entity named or referred
to in this Plan will be binding upon and will inure to the benefit of the successors or as-
signs of such entity.




                                              10
Case 18-25821-MAM   Doc 44   Filed 05/13/19   Page 11 of 11
